DETAILED ACTION
Examiner acknowledges preliminary amendments dated 8/15/2020.  Claims 13 and 16-20 are cancelled.  In addition, new claims 21-24 are added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a beverage probe with a stopper and temperature sensor, classified in G01K1/14.
II. Claims 8-12, 21 and 22, drawn to an apparatus with a temperature sensor and an elongated probe, classified in G01K1/146.
III. Claims 14, 15, 23 and 24, drawn to a device with a temperature sensor and a lock with a displaceable arm, classified in G01K13/00.

The inventions are independent or distinct, each from the other because:
Inventions I, and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I is related to a beverage probe with a stopper and temperature sensor and invention II is related to an apparatus with a temperature sensor and an elongated probe, and invention III is drawn to a device with a temperature sensor and a lock with a displaceable arm.  Invention I, and II are mutually exclusive to each other. The subcombination has separate utility such as the invention II with an elongated probe can be used to penetrate a cork, invention III with a locking mechanism for holding the probe at a specific position.

Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II is related to an apparatus with a temperature sensor and an elongated probe, and invention III is drawn to a device with a temperature sensor and a lock with a displaceable arm.  Invention II and III are mutually exclusive to each other. The subcombination has separate utility such as the invention II with an elongated probe can be used to penetrate a cork, invention III with a locking mechanism for holding the probe at a specific position and invention III has a locking mechanism.

Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I is related to a beverage probe with a stopper and temperature sensor and invention III is drawn to a device with a temperature sensor and a lock with a displaceable arm.  Invention I and III are mutually exclusive to each other. The subcombination has separate utility such as the invention III with a locking mechanism for holding the probe at a specific position and invention III has a locking mechanism.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the separate inventions as described above will require searching different classifications, separate electronic resources, employing different search queries, and a different field of search for each.  Specifically, the separate inventions will require a search in the CPC sub classifications detailed above (group I G01K1/14, group II G01K1/146 and group III G01K13/00 along with additional sub classifications) since as a result of these separate classifications the separate inventions have obtained separate status in the art.
Additionally, a variety of textual differences (related to at least the temperature at a first group with a generic temperature sensor for beverage with a stopper, group II is a temperature sensor with an elongated probe, and group III is related to a device with a temperature sensor with a lock) will need to be searched in appropriate databases corresponding to the differences in the Groups as described above.  As such a serious burden is indicated.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Brian Pollack (#47,001) on 3/9/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-12, 21 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7, 14, 15, 23 and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
Amendments to specification dated 9/15/2020 is acknowledged.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “a stopper” and it should read “the stopper”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld (20150245743) in view of Harris (6,536,306).
Regarding claim 8, Rosenfeld teaches an apparatus, comprising: 
a housing (50 Fig 2A); 
a temperature sensor circuit coupled to the housing and configured to measure a temperature of a liquid in a bottle (54 Fig 1B, para 27); 

a communication circuit configured to wirelessly communicate with an external electronic device (para 30); and a power circuit configured to supply power to the communication circuit and the temperature sensor circuit (battery Fig 4, para 27).  
However, Rosenfeld does not teach an elongate probe coupled to the housing configured to be advanced through a stopper of the bottle.  Rosenfeld teaches the elongated tube 54 with a pointing shape which can pierce.
Harris teaches an elongate probe coupled to the housing configured to be advanced through a stopper of the bottle (3 Fig 1; col 2 lines 56-65). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a sharp end as taught by Harris for ease in inserting through a cork and measure temperature for improved consumption.

With respect to claim 9, Rosenfeld does not teach the temperature sensor circuit is configured to measure the temperature of the liquid while a stopper is in the bottle.  
Harris teaches the temperature sensor circuit is configured to measure the temperature of the liquid while a stopper is in the bottle (3 Fig 1; col 2 lines 56-65). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a sharp end as taught by Harris for ease in inserting through a cork and measure temperature for improved consumption.

Regarding claim 10, Rosenfeld teaches the temperature sensor circuit is configured to measure the temperature of the liquid (54 Fig 1B, para 27).
However, Rosenfeld does not teach the elongate probe engages the stopper in the bottle and the elongate probe is helically shaped to permit it to be used to remove the stopper from the bottle.
(3 Fig 1; col 2 lines 56-65).


Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a sharp end as taught by Harris for ease in inserting through a cork and measure temperature for improved consumption.

With respect to claim 11, Rosenfeld teaches the temperature sensor circuit is integral with the elongate probe (para 32).

Regarding claim 12, Rosenfeld teaches the elongate probe is hollow (para 32); the temperature sensor circuit is coupled to an end of the elongate probe and a connection between the temperature sensor circuit and the power circuit passes through the elongate probe (cable para 27).

With respect to claims 21 and 22, Rosenfeld teaches the external electronic device is a smart phone or a tablet (dashboard 40 Fig 11).
Although Rosenfeld does not teach the external electronic device is coupled to a beverage cooling system, the temperature sensing unit of Rosenfeld is capable of sending data remotely wirelessly and such system can be coupled to any other devices/instruments.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device with a cooling system, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Lauchnore teaches a chest for quenching beverage with a wireless communication capabilities.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855